DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lietz et al. (2009/0104514) in view of Mertel (2008/0190641).
 	Lietz et al. discloses an insulated wire material, including a conductor (6), wherein the conductor is a single core conductor having a peripheral insulating layer with which a periphery of the conductor is coated ([0026]); and a welding member (8) provided at one end portion of the conductor and joined thereto, wherein the welding member and the conductor are made of the same material (aluminum, [0026]-[0027]), and wherein the welding member is welded to an end surface in the axial direction of the conductor.
 	Lietz et al. does not disclose a welded portion and the welding member having a bottomed hole, wherein the welded portion extends from a peripheral surface of the welding member into the bottomed hole.
 	Mertel (Figs 4-5) discloses an insulated wire material comprising a conductor (4), a welding member (18), and a welded portion (32), wherein the welding member has a bottomed hole (26), and wherein the welded portion extends from a peripheral surface of the welding member into the bottomed hole ([0036]).
 	It would have been obvious to one skilled in the art to apply the teaching of Mertel in the insulated wire material of Lietz by welding the welding member (8) to the conductor (6) via a welded portion and providing the welding member with a bottomed hole of which the welded portion extends into, to increase the joining strength between the two.

4.	Claims 12-17 and 19-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lietz et al. in view of Mertel as applied to claim 32 above, and further in view of Urano (2012/0092117).
 	Lietz et al. and Mertel disclose the invention substantially as claimed including the area ratio of Sc1:Sc2 satisfying a range of 1:0.8 to 1:1.2 (1:1, Fig. 1) (re claim 23).
 	Lietz et al. and Mertel do not disclose the conductor including a plurality of divided conductors placed parallel to each other having a respective conductor insulating layer sandwiched between the divided conductors (re claim 12).  
 	Urano discloses an insulated wire material comprising a conductor, wherein the conductor includes a plurality of divided conductors (14) placed parallel to each other having a respective conductor insulating layer (16) sandwiched between the divided conductors (re claim 12).  Urano also discloses that the divided conductors are flat or ribbon conductors (re claims 13-14); each divided conductor is an enameled wire having a conductor insulating layer with which a peripheral surface thereof is coated, and the conductor is a flat body of strand wires including the enameled wires (re claim 15).
 	It would have been obvious to one skilled in the art to modify the conductor of Lietz et al. to comprise a plurality of enameled wires as taught by Urano to provide a conductor with reduced eddy current loss.
 	Re claim 15, it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without
consideration of the process for making it, molded, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).
 	Re claims 16-17 and 20-22, it would have been obvious to one skilled in the
art to use oxygen-free copper for the divided conductors and welding member of
the modified Lietz et al. insulated wire material as well as PEEK or organic polymers or foamed insulation (insulation having cells) for the conductor insulating layer to meet the specific use of the resulting wire material since these materials are well-known in the art for being used as conducting and insulating materials respectively.  In addition, it has been held that within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 	Re claim 19, since the modified insulated wire material of Lietz et al. comprises structure and material as claimed, the tensile strength of the welded portion is equal to or more than 300 MPa.

5.	Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lietz et al. in view of Mertel and Urano as applied to claim 16 above, and further in view of Liu et al. (2013/0025908).
 	Lietz et al., as modified, discloses the invention substantially as claimed except for the welded portion containing a tin element.  Liu et al. discloses a conducting wire structure.  Liu et al. discloses that tin can prevent the conducting wire from oxidation and is helpful for welding process ([0031]).  It would have been obvious to one skilled in the art to provide a tin element at the welded portion in the modified insulated wire material of Lietz et al. (i.e., coating the conductor with a tin layer) to protect the conductor and provide a welding mean thereof as taught by Liu et al.

6.	Claims 12, 26, 29, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamibayashi et al. (JP 2008-186724) in view of Lietz et al. and Mertel.
 	Kamibayashi et al. discloses an insulated wire material, including a conductor (10b, Fig. 8), wherein the conductor is a plurality of divided conductors (1) placed in parallel to each other having a respective conductor insulating layer (2) sandwiched between the divided conductors, and having a peripheral insulating layer (4) with which a periphery of the conductor is coated (re claims 12 and 32).  Kamibayashi et al. also discloses an electrical/electronic equipment comprising a coil which includes the insulated wire material (see machine English translation) (re claims 26 and 29).
 	Kamibayashi et al. does not disclose the insulated wire material including a welding member provided at one end portion of the conductor and joined, via a welded portion welded to an end surface in the axial direction of the conductor, to at least a peripheral surface of the welded portion, wherein the welding member has a bottomed hole, and wherein the welded portion extends from a peripheral surface of the welding member into the bottomed hole (re claim 32).
 	Lietz et al. discloses an insulated wire material including a conductor (6) and a welding member (8) provided at one end portion of the conductor and joined to an end surface in the axial direction of the conductor.  It would have been obvious to one skilled in the art to weld a welding member to one end portion of the Kamibayashi et al. conductor to provide a connection means for the conductor as taught by Lietz et al.
 	Mertel discloses an insulated wire material including a welding member (18) joined, via a welded portion (32) to a conductor (4), wherein the welding member has a bottomed hole (26), and wherein the welded portion extends from a peripheral surface of the welding member into the bottomed hole (Fig. 5).  It would have been obvious to one skilled in the art to join, in the modified insulated wire material of Kamibayashi et al., the welding member to the end surface of the conductor, via a welded portion, and to provide the welding member with a bottomed hole such that the welded portion would extend from the peripheral surface of the welding member into the bottomed hole, as taught by Mertel to improve the joined strength between the two.

Allowable Subject Matter
7.	Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Response to Arguments
8.	Applicant’s arguments with respect to claim 32 have been considered but are moot in view of new ground of rejection.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847